                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                            CIVIL ACTION FILE NO.: 5:19-CV-445-FL

PHILADELPHIA INDEMNITY                          )
INSURANCE COMPANY,                              )
                                                )
                       Plaintiff,               )
                                                )
                       v.                       )
                                                )        ORDER ON DEFENDANTS’
CHEROKEE GIVES BACK                             )     UNOPPOSED MOTION FOR LEAVE
FOUNDATION; THOMAS F. DARDEN II;                )    TO FILE DOCUMENTS UNDER SEAL
THOMAS F. DARDEN III; SLOCUM H.                 )
FOGLEMAN III a/k/a S. H. “JIM”                  )
FOGLEMAN; SAMUEL W. WHITT;                      )
MAURICE J. COLEMAN; LATOYA KING                 )
a/k/a LATOYA GODLEY; and RSUI                   )
INDEMNITY COMPANY,                              )
                                                )
                      Defendants.               )
       This matter is before the Court on Defendants Cherokee Gives Back Foundation,

Thomas F. Darden II, Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt,

Maurice J. Coleman, and Latoya King’s (collectively, “Defendants”) Unopposed Motion for

Leave to Filed Documents Under Seal (the “Motion”). For the reasons stated herein, pursuant to

this Court’s authority under Local Rule 79.2, the Court finds that the Motion should be granted.

                                         DISCUSSION
       A party may file a Motion to Seal with this Court pursuant to the requirements of

Local Rule 79.2. Local Rule 79.2 references Section V.G. of the Electronic Case Filing

Administrative Policies and Procedures Manual (“Policy Manual”). That Section requires that all

motions to seal be accompanied by a supporting memorandum that specifies the following:

               (i)     the exact document or item, or portions thereof, for which filing
                       under seal is requested;
               (ii)    how such request to seal overcomes the common law or the First
                       Amendment presumption to access;
               (iii)   the specific qualities of the material at issue which justify sealing
                       such material, taking into account the balance of competing
                       interests in access;
               (iv)    the reasons why alternatives to sealing are inadequate; and
               (v)     whether there is consent to the motion.

Section V.G., Policy Manual. The Policy Manual also requires that any proposed order

accompanying a Motion to Seal set forth the findings required under Section V.G.

       As set forth below, the Court determines that Defendants have met the requirements set

forth in the Policy Manual, and that Defendants’ MPSJ Papers (Defendants’ Memorandum in

Support of their Motion for Partial Summary Judgment, Statement of Undisputed Material Facts,

and Exhibits 5, 10, 11, and 15-31) should be held under seal.

       Defendants’ Motion to Seal overcomes the common law and First Amendment

presumptions to access because the MPSJ Papers contain confidential, non-public, and sensitive

business information. Specifically, they contain information exchanged between parties as part

of a private mediated settlement conference, including confidential requests for insurance

coverage, which are all subject to a Confidentiality Agreement. The Memorandum summarizes

the nature of the dispute that was subject to the mediation while describing confidential

information protected by the same Confidentiality Agreement.

       The materials to be sealed are Defendants’ Memorandum in Support of their Motion for

Partial Summary Judgment, Defendants’ Statement of Undisputed Material Facts, and Exhibits 5,

10, 11, and 15-31.




                                                 2
          Redaction is appropriate to remedy references to confidential information in the MPSJ

Papers.     To allow access to the non-confidential information, Defendants shall file an

appropriately redacted version of these documents redacting all non-public information.

          While Plaintiff does not consent to the recitation of any facts in Defendants’ Motion,

Plaintiff does not oppose the relief sought.

          BASED UPON the foregoing, it is therefore ORDERED that Defendants’ MPSJ Papers

shall be filed under SEAL with this Court.

          Accordingly, Defendants Cherokee Gives Back Foundation, Thomas F. Darden II,

Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt, Maurice J. Coleman, and

Latoya King’s Unopposed Motion for Leave to Designate Documents as Filed Under Seal is

GRANTED, and it is hereby ORDERED that Defendants’ MPSJ Papers be filed under seal, and

Defendants shall have ten (10) days to file redacted versions of the sealed materials.

                 SO ORDERED, this the 13th day of _________________,
                                                   March             2020.



                                                     Louise W. Flanagan
                                                     United States District Judge




                                                 3
